Citation Nr: 1633122	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder impingement.

2.  Entitlement to a disability rating in excess of 30 percent for recurrent, frequent dislocations of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to August 1997 in the United States Navy.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2010 substantive appeal, he requested a BVA hearing at a local VA regional office.  Subsequent to that hearing request, in September 2010 the Veteran indicated that he now requested a hearing via video-conference.  The Veteran was initially scheduled for a hearing to be held in August 2015.  However, the record indicates that the correspondence informing him of his hearing had been returned as undeliverable.  The Veteran was again scheduled for a video-conference hearing for February 2016.  The record reflects that this correspondence also did not reach the Veteran.  Finally, in July 2016, the Veteran's appointed representative maintained the request for a video-conference hearing on the Veteran's behalf and provided an updated address for the Veteran.  Thus, the case must be remanded for the Veteran's still-pending request for a hearing and for correspondence informing the Veteran of the date, time, and location of such hearing to be sent to the address provided by his appointed representative.

Accordingly, the case is REMANDED for the following action:

The AOJ must send correspondence to the Veteran at his current address (please see July 20, 2016 correspondence from DAV notifying VA of the Veteran's current address) scheduling the Veteran for a video-conference hearing before a member of the Board in accordance with his docket number.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




